Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims  1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

   	 Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claims 1, 9 and 17 are very close to the cited prior arts,  Jiayin Li  et al “Online optimization for scheduling preemptable tasks on IaaS cloud systems”, 2012, Aliferis et al  (US 2014/0279761), Boss et al.  (US 2018/0046510) , Gupta et al. (US 2016/0366036), Alfano et al. (US 209/0122706) and McDonald et al. (US 6,963,828). However, the features “in response to determining that the performance of the user interface has degraded below a threshold amount: determining based on said target goal, a set of equivalent tasks for achieving said target goal, said set of equivalent tasks determined as an intersection of a set of alternate tasks for achieving the target goal and a set of different tasks associated with the user's class to achieve said target goal; comparing a performance weight of all of the equivalent tasks from said set of equivalent tasks for achieving the target goal; selecting an optimal equivalent task having a minimum performance weight from the set of equivalent tasks, a performance of the optimal equivalent task requiring an allocation of a second amount of resources of the server, the second amount of resources corresponding to the resources of the  prior art teachings.

	Dependent claims 2-8, 10-16 and  18-20  are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194